Citation Nr: 1530309	
Decision Date: 07/15/15    Archive Date: 07/21/15

DOCKET NO.  09-20 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	Sean Kendall, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1968 to June 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which declined to reopen the claim for service connection for a psychological disorder, finding that new and material evidence had not been submitted. 

In July 2010 a Board hearing was held at the RO; the transcript is of record.  In August 2010 the Board reopened the claim and remanded the issue for a VA examination.  In August 2011 the Board remanded the claim for Social Security Administration (SSA) records.  In July 2012 the Board remanded the claim for further development.  

Thereafter, the Board denied the claim in September 2012.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In June 2014, the Court issued a Memorandum Decision vacating and remanding the Board's September 2012 decision.

In April 2015, the Board sent the Veteran and his representative a letter to inform them that the Veterans Law Judge (VLJ) that presided over the July 2010 Board hearing was no longer employed at the Board.  The letter also provided the Veteran with the opportunity to request a new Board hearing.  In May 2015, the Veteran responded and declined to have another Board hearing.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was last afforded a VA examination in February 2011.  The VA examiner commented that he was unable to diagnose posttraumatic stress disorder (PTSD) as there was no evidence of a traumatic stressor during active service.  The VA examiner provided a diagnosis for an anxiety disorder, but opined that it was less likely than not caused by active service, as there was no evidence of an in-service stressor.  October 2012 VA treatment records indicate that the Veteran has since been diagnosed with PTSD and depression.  In December 2012, the RO received two witness statements dated October 15, 2012, from M.C. and S.R. that support the Veteran's contention that he was beaten while at Fort Knox, Kentucky, in May 1969.  In February 2015, Dr. E.J. wrote that the Veteran had shown a slow worsening of disabling anxiety related to his military experiences, but did not address the Veteran's PTSD or depression.

Based upon the forgoing, the Board finds that a remand is necessary to afford the Veteran a VA examination to determine the nature and etiology of his diagnosed psychiatric disorders, including anxiety, depression, and PTSD.  With regard to the Veteran's claim for PTSD, stressor verification is necessary with respect to his claim that he was beaten in May 1969, while he was stationed at Fort Knox, Kentucky.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Attempt to verify the Veteran's stressor with the U.S. Army and Joint Service Records Research Center (JSRRC) or appropriate entity.  Specifically, ascertain whether M.C. and S.R. were stationed with the Veteran in Fort Knox, Kentucky.

2.  After the above development, schedule the Veteran for a VA psychiatric examination with a VA or contract psychiatrist or doctoral level psychologist to determine the nature and etiology of his acquired psychiatric disorder.  For legal purposes, the VA examiner is instructed that the Veteran should be considered sound upon entry to active service.  The VA examiner is requested to specifically address the following:

a) Determine whether the Veteran meets the DSM-IV criteria for a diagnosis of PTSD.  If he does, the examiner should list all stressful events contributing to the diagnosis.

b) Offer an opinion, consistent with sound medical principles and in consideration of the Veteran's specific contentions, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that any non-PTSD psychiatric disorder, to include depression and anxiety disorder, is related to service.  An opinion should be rendered for each psychiatric disorder with which the Veteran is diagnosed.  The VA examiner is reminded that a verified stressor is not required for a positive nexus opinion with regard to a non-PTSD psychiatric disorder.

The examiner is asked to provide a rationale for the opinions rendered.  

3.  After completing the above development, the AOJ should readjudicate the Veteran's claim in light of all the evidence of record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




